ORDER

DAN LEE, Chief Justice,
for the Court.
This matter is before the Court on the Petition for Writ of Certiorari filed by David L. Walker on behalf of Frederick Jones. The Court finds that M.R.A.P. 17(b) states in pertinent part:
The petition for writ of certiorari ... must briefly and succinctly state the precise basis on which the party seeks review by the Supreme Court.... No citation to authority or argument may be incorporated into the petition by reference to another document.
In reviewing the petition sub judice, the Court finds that it is unable to determine what issues are presented for certiorari review. The petition filed in this matter presents no issues and does not comply with Rule 17(b) and should be denied.
The Court further finds that a regular practice has grown up among some counsel to file pro forma petitions for certiorari on a routine basis. These petitions generally assert no issues, but make general statements, as does the petition sub judice, that the petition involves issues of general interest to the criminal defense bar and the state prosecutors. The practice of filing a meaningless petition which expends the time and opportunity allowed for the client to seek second tier review cannot be reconciled with the rights of the petitioner nor the integrity of the judicial system.
IT IS THEREFORE ORDERED that the Petition for Writ of Certiorari be, and hereby is, denied.
IT IS FURTHER ORDERED that petitions for writ of certiorari filed by the Hon. David L. Walker following entry of this order conform to M.R.A.P. 17(b).
All Justices vote to deny Certiorari.
*806DAN LEE, C.J., PRATHER and SULLIVAN, P.JJ., and PITTMAN, BANKS, JAMES L. ROBERTS, Jr., SMITH and MILLS, JJ., concur.
McRAE, J., not concurring in this order.